Citation Nr: 1126285	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-23 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral Athlete's foot.

3.  Entitlement to service connection for residuals of cold exposure.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder to include dysthmia, bipolar disorder, sleep disorder, and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for erectile dysfunction, claimed as secondary to hypertension and/or PTSD.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a digestive condition to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, and New York, New York, respectively.  

The issues of entitlement to service connection for a liver disorder, an acquired psychiatric disorder to include PTSD, erectile dysfunction, a right knee disability, a left knee disability and a digestive condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's hypertension manifested many years post-service and is unrelated to active service.

2.  The preponderance of the evidence is against a finding that the Veteran has bilateral Athlete's foot that is related to his active service.

3.   The preponderance of the evidence is against a finding that the Veteran has a current disability related to cold exposure during his active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Bilateral Athlete's foot was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.   A cold weather injury was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in July 2007, August 2008, and March 2009 that fully addressed all notice elements and were issued prior to the initial relevant RO decisions in these matters.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed him of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for hypertension, Athlete's foot, and any disability related to cold exposure.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to these conditions until several years following separation, if at all, with no credible lay assertions of continuous symptoms.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran indicated in a February 2009 statement that he had been treated at the Castle Point VA Medical Center (VAMC) since 1989.  The RO requested such records.  The response, dated March 2009, from the Castle Point VAMC indicates that they have no records on file for the Veteran from January 1989 to April 2008.  The Board notes in this regard that the Veteran's April 2008 VA examination has been associated with the claims file.  Additionally, a July 2008 VA treatment note indicates that the Veteran had a primary care initial visit at that time.  The VA treatment additionally notes that the Veteran had been in private care up until that time but planned to switch to the VA for his medical needs.  Thus, as objective evidence indicates that the Veteran was first seen at the Castle Point VAMC for treatment during July 2008 and such records from this date have been obtained and associated with the claims file, there is no indication that remand is required to obtain such records.

Further regarding the duty to assist, the file contains the Veteran's statements in support of the claim.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Also, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
Hypertension

In the Veteran's original claim received at the RO during June 2007, he reported that his hypertension began in 1972.  However, in a February 2009 statement, he indicated that he had been treated for high blood pressure beginning around 1989.

The Veteran's service treatment records show no diagnosis of, or treatment for, hypertension during active duty.  In fact, in a September 1978 Report of Medical History associated with Reserve service, the Veteran denied ever having high or low blood pressure.  He additionally wrote on the form that he was in good health and was using no medications.  His blood pressure was 110/70 at that time.  Earlier in-service examinations, to include upon separation, revealed blood pressure to be within normal limits.

Post-service, private treatment records indicate that the Veteran has been diagnosed with hypertension as of December 2005. 

To summarize, the preponderance of the evidence indicates that the Veteran currently has hypertension, which has not been related to active service.  In that regard, the Board notes that the Veteran did not have treatment for such condition during active duty and records dated a little more than two years post-service indicate the Veteran did not have hypertension at that time.  

The Board acknowledges that at the time he raised his claim, the Veteran indicated 
that he was first diagnosed with hypertension in 1972 during active service.  This statement is not found to be credible.  In this regard, the Veteran stated in February 2009 that his treatment for hypertension began approximately thirteen years post-service.  If he had actually been diagnosed in 1972, it would appear that treatment would have been sought much earlier than 1989 or 1990, and thus the Veteran's statements as to the onset of hypertension are not deemed highly probative.
Moreover, he denied hypertension in the 1978 Report of Medical History completed in association with Reserve service, which also refutes the assertion that a diagnosis was made in service.  Thus, the lay evidence of record fails to establish continuity of symptomatology.

Additionally, there is no objective evidence of record indicating that the Veteran's hypertension onset within one year of active service.  There is additionally no medical opinion which links the Veteran's hypertension to service or to any incident of service.  Thus, service connection for hypertension must be denied.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

Athlete's foot

The Veteran claims, in a February 2009 statement, that he suffered from Athlete's foot as a result of forced marches at Camp LeJeune.  He also indicated that he self-treated that disorder during and since service and that he continues to have periodic symptoms of Athlete's foot.

The service treatment records reflect no diagnosis of, or treatment for, Athlete's foot.  The feet and skin were normal upon examination in service, to include at the June 1976 separation examination.  Additionally, in a September 1978 Report of Medical History associated with Reserve service, the Veteran denied ever having foot trouble or skin diseases.  Examination was objectively normal at that time.

The Board notes that private and VA treatment records dated since service do not reflect complaints or diagnoses referable to Athlete's foot.

To summarize, there is no evidence showing current disability or diagnosis of the Veteran's claimed condition.  The Board initially finds that he is competent to report symptomatology consistent with Athlete's foot.  However, his assertion that he has had bilateral Athlete's foot since active service is not found to be credible.  In this regard, the Board notes that he has never recorded complaints while receiving medical treatment for other problems.  Additionally, he denied foot or skin problems shortly after discharge in his 1978 Report of Medical History completed in association with Reserve service.  Moreover, he did not raise a claim for the claimed disability until 2007.  Had he been experiencing continuous Athlete's foot since separation in 1976, it is reasonable to expect that he would have raised a claim much sooner.  For all of these reasons, then, the lay evidence fails to establish continuity of symptomatology here.

Not only is there no showing of continuous symptoms, the record here fails to show current disability.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Again, there is no medical evidence showing any Athlete's foot disability, and as the Veteran's own statements are not here deemed credible with respect to the history of the claimed disorder, the claim must fail based on the above-cited authority.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

Cold Exposure

The Veteran claims that he trained with the Italian army in the Alps and his feet and hands got very cold.  The Veteran also indicates that when he gets cold, his fingertips go numb.  He acknowledges that he has never received treatment for this condition.

The service treatment records reflect no diagnosis of, or treatment for, any residuals of cold exposure.  Separation examination in June 1976 was normal.  
Additionally, in a September 1978 Report of Medical History associated with Reserve service, no relevant complaints were raised.  Examination was objectively normal at that time.  

The post-service private and VA treatment records do not reflect complaints of or a diagnosis of a cold-related disability.  

The Board notes that the Veteran is, in effect, self-diagnosing residuals of a cold injury in claiming that his reported symptoms are consistent with such condition.  In this regard, the Board notes that the Veteran is not competent to diagnose a cold related injury, as this requires medical knowledge, as well as objective medical testing, to ascertain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

To summarize, there is no evidence showing current disability or diagnosis of the Veteran's claimed disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for Athlete's foot is denied.

Entitlement to service connection for cold exposure is denied.


REMAND

Regarding the remaining issues on appeal, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Concerning the claim of service connection for a liver disorder, a VA physician in June 2009 could not rule out that the Veteran's chronic abnormal liver enzymes are due to his exposure to tricholorethylene (TCE) and perchloroethylene (PCE).  The Board additionally notes that the Veteran has submitted an article from The National Academies indicating that water supply systems on the Marine Corps Base Camp at Camp Lejeune were found to be contaminated with TCE and PCE.  While that article indicated that contamination occurred in the 1980s, following the Veteran's active service, along with the Veteran's contentions it raises the possibility that such contamination may have occurred earlier as well.

The service personnel records indicate that the Veteran was stationed at Camp LeJeune from approximately October 1972 to October 1975.  Thus, the Board finds that he should be afforded a VA examination to determine whether he has a liver disability related to in-service exposure to TCE and/or PCE. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the GERD claim, the April 2008 VA examination was inadequate, as it did not indicate whether the Veteran's currently diagnosed GERD is related to his in-service treatment for gastritis during December 1973.  The Veteran also claims that his GERD is related to in-service exposure to TCE and PCE, and no opinion was offered as to such relationship.  Thus, the Board finds that he must be afforded an additional VA examination.  Id.  

With respect to the claims of service connection for bilateral knee disabilities, a May 2002 private orthopedic consultation indicated a right knee medial meniscus tear.  The examiner attributed this disorder to the Veteran's history of jumping from airplanes during his service in Vietnam.  The Board notes that the Veteran did not serve in Vietnam, and his service personnel records indicate that he was a driver while on active duty.  Additionally, a November 2006 private treatment record indicates that the Veteran had a history of running injuries and that record revealed a tear of the posterior medial meniscus of the left knee.  However, a June 2007 note from a private physician, Dr. P, indicates that the Veteran's right and left knee disorders are directly related to performing physical training on the steel flight deck of an aircraft carrier.  There is no rationale for this opinion and no consideration of treatment records contained in the claims file which indicate that the Veteran's knee problems have been associated with documented running injuries.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if his knee disabilities are related to active service.  

The Board acknowledges the Veteran's assertion that he has a psychiatric disability that is secondary to his service-connected tinnitus.  Accordingly, an examiner should address whether any current psychiatric disability is proximately due to or aggravated by his tinnitus.

The Veteran additionally contends that he has PTSD related to in-service stressors.  Specifically, he claimed that his ship almost sank in rough seas and that he found his bunkmate dead in bed.  A June 2008 VA treatment record indicates diagnoses of PTSD and depression without reference to the DSM-IV criteria.  	

The Board notes that the RO made a formal finding of a lack of information required to corroborate stressors.  However, the Veteran returned a stressor questionnaire dated September 2008 indicating that he was on the USS Ponce from February 1973 to August 1973, when the ship nearly sank.  He requested that the RO obtain the ships logs for this time period.  The RO did not specifically request that the Veteran limit his time frame to sixty days in order to allow for verification of the cited stressor.  The RO also did not request the name of the Veteran's bunkmate who was found dead.  

In light of the foregoing, the RO/AMC should attempt to obtain more specific details concerning the Veteran's claimed stressors and to undertake verification if such necessary details are provided.  If the Veteran has a stressor verified, then he should be afforded a VA examination to determine if he currently has PTSD related to a corroborated in-service stressor.

The Board further acknowledges the Veteran's assertion that his erectile dysfunction is secondary to PTSD.  Although service connection is not currently in effect for PTSD, it could potentially be awarded as a result of the development requested herein.  Accordingly, if the Veteran is service-connected for PTSD, then he should be afforded an examination to determine whether he has erectile dysfunction which is proximately due to the Veteran's PTSD.

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any ongoing treatment records adequately described by the Veteran, to include any ongoing VA treatment records.

2.  Ask the Veteran to further specify details regarding his in-service stressors, to include the name of his bunkmate that died and the approximate date of his death within a sixty day time period.  He should also identify the sixty-day time period during which the USS Ponce nearly sank while he was on watch duty. 

3.  If the Veteran provides enough detail to attempt corroboration, attempt to verify the claimed stressors through official sources.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his liver disorder and GERD.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether there is a 50 percent or better probability that any current liver disorder and/or GERD is related active service.  The medical literature concerning water contamination at Camp LeJeune should be considered, as well as the in-service treatment for a gastrointestinal disturbance.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

5.  Schedule the Veteran for a VA examination to determine the nature of his bilateral knee disabilities and to obtain an opinion as to whether such are related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether there is a 50 percent or better probability that the Veteran's current disabilities of each knee are related to active duty, to include as due to performing exercises on the deck of a ship.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6.  Then, schedule a VA examination to determine if the Veteran has a current psychiatric disorder that is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected tinnitus.  

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the psychiatric disorder before the onset of aggravation.  In so doing, the examiner may consider medical evidence of record and the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  The claims folders must be made available to and reviewed by the examiner and the rationale for all opinions expressed must also be provided.

IF, AND ONLY IF, the record corroborates an in-service stressor, the VA examiner should additionally consider if the Veteran currently has PTSD which is related to the corroborated in-service stressor.  The claims folders must be made available to and reviewed by the examiner.  The rationale for all opinions expressed must also be provided.

7.  IF, AND ONLY IF, the Veteran is service-connected for PTSD, should he then be afforded a examination to determine if he has erectile dysfunction that is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected PTSD and if so, the extent of the aggravation.  The claims folders must be made available to and reviewed by the examiner.  

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of erectile dysfunction before the onset of aggravation.  

The rationale for all opinions expressed must also be provided.

9.  Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


